MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
                                                                            Oct 04 2019, 6:28 am
regarded as precedent or cited before any
court except for the purpose of establishing                                      CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
James H. Voyles, Jr.                                     F. Aaron Negangard
Tyler D. Helmond                                         Chief Deputy Attorney General of
Voyles Vaiana Lukemeyer Baldwin &                        Indiana
Webb
Indianapolis, Indiana                                    Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jimmy E. Crase,                                          October 4, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2423
        v.                                               Appeal from the Shelby Circuit
                                                         Court
State of Indiana,                                        The Honorable Charles D.
Appellee-Plaintiff.                                      O’Connor, Judge

                                                         Trial Court Cause No.
                                                         73C01-1607-FA-2




Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2423 | October 4, 2019                      Page 1 of 5
                                          Case Summary
[1]   After being accused of and charged with molesting his step-granddaughters, on

      February 10, 2018, Jimmy E. Crase pled guilty to two counts of Class B felony

      child molestation. Pursuant to the terms of his guilty plea, Crase agreed that he

      would be classified as a credit restricted felon. The trial court accepted Crase’s

      guilty plea and sentenced him in accordance with its terms. On appeal, Crase

      challenges the sufficiency of the evidence to sustain his classification as a credit

      restricted felon. We affirm.



                            Facts and Procedural History
[2]   M.D., who was born in 2002, and M.S., who was born in 1999, are Crase’s

      step-granddaughters. Crase molested M.D. and M.S. “on numerous occasions”

      between January of 2007 and December of 2010. Appellant’s App. Vol. II p.

      19. On July 12, 2016, the State charged Crase with two counts of Class A

      felony child molesting. On February 10, 2018, Crase pled guilty to two counts

      of the lesser-included offense of Class B felony child molesting. The plea

      agreement explicitly stated that Crase and the State “agree that [Crase] shall be

      a credit restricted felon.” Appellant’s App. Vol. II pp. 54, 58.


[3]   During Crase’s guilty plea hearing, the State provided a factual basis, stating

      that if the matter proceeding to trial, M.D. and M.S. would testify that on a

      number of occasions between January of 2007 and December of 2010, they

      visited Crase and he molested them by placing his hand on or in their vaginas.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2423 | October 4, 2019   Page 2 of 5
      Crase “admit[ted] and agree[d]” that he “acted as described” in the factual

      basis. Tr. p. 13. The trial court accepted the plea agreement and, on July 31,

      2018, sentenced Crase to an aggregate eighteen-year sentence with eight years

      executed in the Department of Correction, two years served on home detention,

      and eight years suspended to probation. The trial court also found, pursuant to

      the terms of the plea agreement, that Crase would be classified as a credit

      restricted felon.



                                 Discussion and Decision
[4]   Indiana courts “have long recognized that a defendant may forgo a trial and

      plead guilty.” Tumulty v. State, 666 N.E.2d 394, 395 (Ind. 1996). “One

      consequence of pleading guilty is restriction of the ability to challenge the

      conviction on direct appeal.” Id. In comparing plea agreements to settlements

      in civil cases, the Indiana Supreme Court indicated that “the plea as a legal act

      brings to a close the dispute between the parties, much as settling civil parties

      do by submitting an agreed judgment. To permit appeal by settling parties

      would, of course, make settlements difficult to achieve in any litigation.” Id. at

      396.


[5]   Plea agreements “are in the nature of contracts entered into between the

      defendant and the State.” Lee v. State, 816 N.E.2d 35, 38 (Ind. 2004). As the

      Indiana Supreme Court has explained:


              [A] plea agreement is contractual in nature, binding the
              defendant, the state and the trial court. The prosecutor and the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2423 | October 4, 2019   Page 3 of 5
              defendant are the contracting parties, and the trial court’s role
              with respect to their agreement is described by statute: If the
              court accepts a plea agreement, it shall be bound by its terms.


      Pannarale v. State, 638 N.E.2d 1247, 1248 (Ind. 1994) (internal citation and

      quotation omitted).


[6]   On appeal, Crase challenges his classification as a credit restricted felon.

      Specifically, he argues that the evidence is insufficient to support the

      classification because the factual basis does not specify that the qualifying acts

      took place after the credit restricted felon classification came into existence on

      July 1, 2008. For its part, the State argues that by specifically agreeing in the

      plea agreement that he shall be classified as a credit restricted felon, Crase has

      waived this challenge on appeal. We agree with the State.


[7]   Again, the plea agreement entered into by Crase and the State explicitly stated

      that Crase and the State “agree that [Crase] shall be a credit restricted felon.”

      Appellant’s App. Vol. II pp. 54, 58 (emphasis added). Given the contractual

      nature of his plea agreement, Crase is bound by the terms of the agreement,

      including the term indicating that he shall be classified as a credit restricted

      felon. See Pannarale, 638 N.E.2d 1248; Holloway v. State, 980 N.E.2d 331, 335

      (Ind. Ct. App. 2012). Crase, therefore, cannot challenge this classification on

      appeal.


[8]   Moreover, to the extent that Crase argues that the trial court imposed an illegal

      sentence by classifying him as a credit restricted felon, we note that the Indiana

      Supreme Court has held that “[a] defendant ‘may not enter into a plea
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2423 | October 4, 2019   Page 4 of 5
       agreement calling for an illegal sentence, benefit from that sentence, and then

       later complain that it was an illegal sentence.’” Lee v. State, 816 N.E.2d 35, 40

       (Ind. 2004) (quoting Collins v. State, 509 N.E.2d 827, 833 (Ind. 1987)). In this

       case, Crase received substantial benefit from his plea agreement, i.e., that two

       Class A felony charges were reduced to Class B felony charges and the executed

       portion of his sentence was capped at ten years. As such, even if classification

       of Crase as a credit restricted felony did result in an illegal sentence, Crase

       cannot challenge said sentence after entering into a plea agreement calling for

       the sentence and benefiting from the terms of the agreement.


[9]    Furthermore, waiver notwithstanding, the evidence is sufficient to support

       Crase’s classification as a credit restricted felon. The factual basis alleges that

       Crase’s criminal conduct occurred between January 2007 and December 2010.

       Crase admitted both that the factual basis was accurate and that he should be

       classified as a credit restricted felon. Given that timeline set forth in the factual

       basis included approximately two and one-half years after the statute creating

       the credit restricted felon classification went into effect on July 1, 2008, one can

       reasonably infer from Crase’s admissions that he committed qualifying acts at

       some point after July 1, 2008.


[10]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2423 | October 4, 2019   Page 5 of 5